Citation Nr: 0202409	
Decision Date: 03/14/02    Archive Date: 03/25/02

DOCKET NO.  98-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to the payment of Dependents' Educational 
Assistance, pursuant to Chapter 35, Title 38, United States 
Code, for courses completed at the University of South 
Carolina from the Spring term of 1992 to November 17, 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the child of a veteran who had active 
military service from December 1952 to December 1955 and who 
was determined to be permanently and totally disabled due to 
a service-connected disability effective from 
November 18, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) dated December 1, 2000, which vacated 
a December 1999 Board decision and remanded the case for 
further development.  The matter arose from a December 1997 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO), in Atlanta, Georgia, which denied a claim by the 
appellant seeking retroactive payment of Chapter 35 
educational benefits for courses taken at the University of 
South Carolina from the Spring term of 1992 to the Spring 
term of 1995.

In August 2001, the Board remanded the case to the RO for 
additional development.  Pursuant thereto, in September 2001 
the RO granted entitlement to retroactive payment of Chapter 
35 educational benefits for enrollment from 
November 18, 1993, to May 15, 1995, but denied entitlement to 
benefits for enrollment from the Spring term of 1992 to 
November 17, 1993.  Therefore, the Board has re-styled the 
issue on appeal as listed on the title page of this decision.


FINDINGS OF FACT

1.  The appellant has been adequately notified of the 
evidence necessary to substantiate his claim and of the 
action to be taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  The appellant is the son of a veteran who was granted a 
permanent and total disability rating in an October 1996 
rating decision which assigned an effective date from 
November 18, 1993.

4. The RO received the appellant's Application for Survivors' 
and Dependents' Educational Assistance, VA Form 22-5490, in 
November 1996.

5.  In September 2001, the RO granted entitlement to 
retroactive payment of Chapter 35 educational benefits for 
enrollment from November 18, 1993, to May 15, 1995, but 
denied entitlement to benefits for enrollment in the Spring 
term of 1992 to November 17, 1993.


CONCLUSION OF LAW

The requirements for an award of retroactive payment of 
Dependents' Educational Assistance, pursuant to Chapter 35, 
Title 38, United States Code, for courses taken at the 
University of South Carolina from the Spring term of 1992 to 
November 17, 1993, have not been met.  38 U.S.C.A. §§ 5107, 
5113, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 21.1029, 
21.4131(d) (effective before and after May 4, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA regulations have also been revised as a 
result of these changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the September 1998 statement of the case and the 2001 
supplemental statement of the case adequately notified the 
appellant of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this case, the Board finds that all 
identified and authorized records pertinent to the matter on 
appeal have been obtained.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
appellant to issue a decision at this time.  But see 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this decision.  Further 
development and further expending of VA's resources is not 
warranted.

Background

The record indicates the appellant is the son of a veteran 
who was granted a permanent and total disability rating in an 
October 1996 rating decision.  An effective date was assigned 
from November 18, 1993.  

The record shows that the RO received the appellant's 
Application for Survivors' and Dependents' Educational 
Assistance, VA Form 22-5490, in November 1996. 

In March 1997, the RO received a copy of the appellant's 
transcript showing he completed courses at the University of 
South Carolina from the Spring term of 1992 to the 
Spring term of 1995.

A February 1997 decision by the RO granted the appellant 
basic entitlement to Chapter 35 educational assistance 
benefits, effective in November 1993, the date that the 
veteran was determined to be permanently and totally disabled 
for VA benefits purposes.

In correspondence dated in December 1997 the RO informed the 
appellant that entitlement to retroactive payment of Chapter 
35 educational assistance benefits for the time period from 
the Spring term of 1992 to the Spring term of 1995 had been 
denied because the VA regulations only authorized payment of 
benefits for the period one year prior to the date of receipt 
of the application or enrollment certification.  It was noted 
that all of the appellant's reported coursework had been 
completed more than one year prior to the RO's receipt of 
those documents.

In August 2001, the Board remanded the case to the RO with 
instructions that the appellant's claim should be 
reconsidered in light of significant changes in VA law.

In September 2001, the RO granted entitlement to retroactive 
payment of Chapter 35 educational benefits for enrollment 
from November 18, 1993, to May 15, 1995, based upon a change 
in the applicable law.  The RO also denied entitlement to 
benefits for enrollment in the Spring term of 1992 to 
November 17, 1993.

A December 2001 brief in support of the appellant's claim 
requested entitlement to a full grant of benefits back to the 
Spring term of 1992.

Analysis

VA regulations in effect at the time of the RO's December 
1997 decision provided that payment of educational benefits 
was prohibited for any period earlier than one year prior to 
the date of the receipt of an application for educational 
benefits or the enrollment certification verifying the 
applicable enrollment periods, whichever was later.  See 
38 C.F.R. § 21.4131(a)(2) (1997).

Subsequently, the regulations were amended to provide that if 
the award was the first award of educational assistance 
payment of such benefits was prohibited beyond one year prior 
to the date of claim.  See 38 C.F.R. § 21.4131(d)(1)(ii) (as 
amended by 64 FR 23769 (May 4, 1999) (effective June 3, 
1999)).  The "date of claim" was defined as "the date on 
which a valid claim or application for educational assistance 
is considered to have been filed with VA, for purposes of 
determining the commencing date of an award of that 
educational assistance."  38 C.F.R. § 21.1029(b) (as amended 
by 64 FR 23769 (May 4, 1999)).  

On November 1, 2000, the President signed into law the 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000) 
(codified as amended at 38 U.S.C. § 5113).  The amended 
statute provides that when determining the effective date of 
an award under Chapter 35, Title 38, United States Code, VA 
may consider the individual's application as having been 
filed on the eligibility date of the individual if that 
eligibility date is more than one year before the date of the 
initial rating decision.  38 U.S.C.A. § 5113 (West 1991 & 
Supp. 2001).  

Based upon the evidence of record, the Board finds 
entitlement to the payment of retroactive Chapter 35 
educational benefits prior to November 18, 1993 is not 
warranted.  The Board notes that the November 2000 amendments 
to 38 U.S.C.A. § 5113 are advantageous to the appellant's 
claim but that there is no basis in fact or law by which 
retroactive educational benefits may be paid prior to the 
effective date of the award that confers eligibility.  The 
appellant has provided no evidence in support of his claim 
that retroactive benefits should be paid from the Spring term 
of 1992.

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).    


ORDER

Entitlement to the payment of educational benefits under 
Chapter 35, Title 38, United States Code, for courses taken 
at the University of South Carolina from the Spring term of 
1992 to November 17, 1993 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

